The plaintiffs in error, F.E. Weete and Sam *Page 740 
Johnson were convicted on an information which charged the unlawful possession of intoxicating liquors with the intent to violate provisions of the prohibitory law. On February 5th, 1912, in accordance with the verdict of the jury, F.E. Weete was sentenced to be confined for thirty days in the county jail and pay a fine of one hundred dollars, and Sam Johnson was sentenced to be confined for thirty days in the county jail and to pay a fine of fifty dollars. No brief has been filed. When the case was called for final submission the Attorney General moved to affirm for failure to prosecute the appeal. The motion to affirm is sustained and the judgments of the county court of Tulsa county are affirmed, and the cause remanded thereto with direction to enforce its judgments therein.